Citation Nr: 0212560	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-02 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for right knee disorder, 
also claimed as secondary to service-connected left knee 
disability.  

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from November 1990 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  

In addition to the issues stated on the title page, the 
veteran also pursued claims for entitlement to service 
connection for bilateral wrist tendonitis, tinnitus, chronic 
sinusitis, right ankle, and chronic lumbar strain.  In a 
February 2000 statement, the veteran withdrew his appeal with 
regard to the issue of entitlement to service connection for 
a right ankle disability.  Service connection for bilateral 
tendonitis, lumbar strain, sinusitis, and tinnitus were 
granted by rating decision of March 2001.  Those 
determinations were considered full grants on those matters 
on appeal, and thus, these issues are not currently before 
the Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. There is no medical evidence of a nexus between the 
veteran's current right knee disorder, first shown 
postservice, and any right knee injury in service; the 
veteran's right knee disorder is not proximately due to or 
the result of his left knee disability. 

3. The veteran does not have hearing loss disability for VA 
purposes. 


CONCLUSIONS OF LAW

1. The veteran's right knee disorder was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2. The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this case, VA has met its duties and obligations under the 
new law.  The veteran was provided notice and a statement of 
the case (SOC) in January 2000 on the matters on appeal.  He 
was offered an opportunity to present testimony during his 
hearing, which took place in February 2000.  In April 2000, 
the Decision Review Officer issued a letter attaching the 
veteran's hearing transcript and noting the next steps in his 
appeal's process.  A supplemental statement of the case 
(SSOC) was issued in March 2001 and notice of the decision 
followed in May 2001.  Notification of the VCAA and its 
requirements was provided in December 2001.  VA examination 
and opinions were requested and subsequently provided in 
January, March, and April 2002.  A second SSOC and a rating 
decision were provided in May 2002, which contained the 
pertinent law and regulations governing the matters on 
appeal.  

Thus, in light of the above, there is no indication that the 
Board's present review of the claims will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

The veteran claims that he is entitled to service connection 
for his right knee disorder secondary to his service-
connected left knee disability, and to service connection for 
bilateral hearing loss.  The Board addresses these 
disabilities separately below.  

Right knee disorder 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  In the alternative, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  38 
C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent to 
the development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In this case, the veteran's service medical records reveal no 
complaints, notations, or diagnoses related to a right knee 
disorder.  On VA examination in August 1997, the veteran 
complained of constant pain in the bilateral knees.  A 
diagnosis of bilateral patellofemoral syndrome was rendered.  
The veteran contended that he injured his knees while doing 
physical training in the Coast Guard.  

In private outpatient records extending from 1997 to 2001, 
the veteran complained of knee pain.  By his own account, he 
injured his knees in boot camp in 1991.  An x-ray study in 
January 2001 was negative for any symptomatology associated 
with the right knee.

On VA x-ray study in January 2002, essentially findings of 
the right knee were unremarkable.  On VA examination in 
January 2002, the examiner reported that the veteran stated 
he developed bilateral knee pain while in boot camp in the 
Coast Guard and had experienced flare-ups of symptoms since 
that time.  The examiner stated that the veteran had 
patellofemoral pain disorder and that the condition was 
present in the military "as best as the examiner could 
tell."  No claims folder was available at that time.  

On further review of the veteran's service records in March 
2002, the January 2002 VA examiner noted that there was no 
documentation of any right knee disability during the 
veteran's period of service, although there was documentation 
of left knee complaints.  On a further review of the records 
and evidence of record, the VA examiner rendered an opinion 
in April 2002 to the effect that any right knee disability 
experienced by the veteran was not attributable to his 
service-connected left knee disability.  The examiner further 
remarked that the veteran's bilateral patellofemoral pain 
disorder was present during the veteran's period of service 
"historically."  

In light of the above, the Board notes that the veteran has 
not presented competent medical evidence of a right knee 
disability coincident with his period of service.  As noted 
above, service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Alternatively, service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  

Essentially, there are no clinical data of record to link any 
post-service right knee disability with his period of 
service, either secondary to his service-connected left knee 
disability or directly.  First, there is no medical evidence 
during service of any injury to the right knee or complaints 
related to the right knee.  Second, while there is medical 
evidence of a right knee disorder on VA examination in August 
1997 and in private outpatient records in 1997 and 1998, 
there are no clinical findings to relate the post-service 
disability to the veteran's period of service.  Therefore, in 
this regard, his claim fails.  

The veteran alleges that he injured his right knee in boot 
camp as early as 1991.  The service medical records are 
negative for report of any right knee injury or right knee 
complaints during service.  While lay statement may be 
utilized to show that he had a right knee injury, the veteran 
has not provided any evidence of medical skills, 
qualifications, or training so as to render his statements 
medically competent, or presented medical evidence otherwise 
to associate his current right knee disability with any such 
injury.  See supra Rhodes v. Brown, 4 Vet. App. 124, 126-127.  
Thus, in this respect, his service connection claim fails.  

Moreover, VA examiner's opinion of record dated in April 2002 
noted above reveals that the veteran's right knee disorder is 
not attributable to his service-connected left knee 
disability.  Essentially, the examiner stated that the right 
knee problem would have manifested itself regardless of any 
left knee disability.  Additionally, the Board notes that 
there are no clinical records or evidence otherwise to 
support entitlement to service connection for a right knee 
disability secondary to the veteran's left knee disability.  

Further, with respect to the examiner's statements as to 
inservice incurrence of the veteran's current right knee 
disability he specifically notes that any association with 
service is based on the history provided by the veteran.  The 
history provided by the veteran was of development of 
bilateral knee pain in service.  The service medical records, 
which contain numerous entries relating to left knee 
complaints, do not reflect bilateral complaints.  It is 
reasonable to assume that the health care professionals would 
not consistently note only left knee complaints if the 
veteran presented with bilateral pain.  A diagnosis based 
solely on the veteran's unsubstantiated history cannot form 
the basis of a valid claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  There medical evidence is not consistent 
with the history reported by the veteran.  Thus, in this 
respect as well, the veteran's service connection claim for a 
right knee disorder fails.  

Therefore, in view of the above, the Board has determined 
that the evidence of record preponderates against a finding 
that the veteran's post-service right knee disorder was 
incurred in or aggravated by his service or is secondary to 
left knee disability.  While the Board has considered the 
concept of reasonable doubt, there is no basis on which the 
veteran's claim may be decided favorably.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2001).  
Therefore, the veteran's claim is denied.  

Bilateral hearing loss 

The veteran contends that while working aboard a ship in 
service, he was exposed to over 90 decibels of constant noise 
ranging from one hour to the entire day.  See Transcript of 
personal hearing, page 4, February 2000.  He also testified 
during his hearing that he wore no protection and that he was 
stationed directly on top of the engines of the ship.  See 
page 5.  

While the Board does not discount the veteran's exposure to 
loud noise while in service, the clinical evidence of record 
does not substantiate entitlement to service connection.  
Service connection for bilateral hearing loss has 
requirements additional to those indicated above.  See 
38 C.F.R. § 3.385 (2001).  The threshold for normal hearing 
ranges from zero to twenty decibels, and any reading higher 
than twenty indicates some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  However, under VA law, 
service connection may only be granted for impaired hearing 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz reaches a level of 40 
decibels or greater.  Also, impaired hearing will be 
considered a disability if the pure tone threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Further, service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
bilateral hearing loss if the disability becomes manifest to 
a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1102(3), 1110, 
1112, 1113, 5017 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).  

In this veteran's case, on audiology examination in service 
in November 1990, the findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
00
00
00
10
LEFT
10
00
00
20
5

On examination in service in 1992, the findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
00
10
10
LEFT
5
00
00
25
5

On VA audiology examination in August 1997, the examiner 
diagnosed normal hearing.  Examination findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
10
15
LEFT
15
5
5
20
10

Speech recognition scores were on Maryland CNC word list, 
100 percent in the right ear and 96 percent in the left ear.  

In light of the above evidence, the veteran's claim for 
service connection for bilateral hearing loss fails.  None of 
the reported findings on audiology examinations disclose 
hearing loss so as to warrant service connection.  There are 
decibel losses on one evaluation in service indicative of 
some hearing loss at the 3,000 level, as defined under 
Hensley v. Brown.  However, the current record, as indicated 
above, does not meet the requirements under 38 C.F.R. § 3.385 
with regard to the presence of hearing loss disability for VA 
purposes.  Thus, under the law, the veteran is not entitled 
to service connection for bilateral hearing loss.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for bilateral hearing loss is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

